Exhibit 10.5 2 This Agreement (this "Agreement") is made and entered into as of , 2017 (the "Grant Date") by and between PFSWEB, INC., a Delaware corporation (the "Company") and the individual identified as the Grantee on the signature page hereof (the "Grantee"). WHEREAS, the Company has adopted the 2005 Employee Stock and Incentive Plan (the "Plan," terms defined in the Plan having the same meaning when so used herein) pursuant to which Performance Share Awards may be granted; and WHEREAS, the Committee has approved the issuance of the Performance Share Award provided for herein. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1.Definitions.The following terms (not otherwise defined herein), when used in this Agreement, shall have the following meanings, unless the context clearly requires otherwise (such definitions to be equally applicable to both the singular and plural of the defined terms). “Achievement Level” shall be determined for each Performance Period by calculating the TSR for the Company and each company in the Comparison Group and then ranking the TSR values from low to high (with the company having the lowest TSR being ranked number 1, the company with the second lowest TSR ranked number 2 and so on) and determining the Company’s percentile rank based upon its position in the list by dividing the Company’s position by the total number of companies (including the Company) in the Comparison Group and rounding the quotient to the nearest hundredth. For example, if the Company were ranked 60 on a list of 80 companies (including the Company), its percentile rank would be the 75th percentile. For purposes of the foregoing, the determination of the Achievement Level percentile shall be rounded to the nearest whole number (e.g., the 49.75th percentile shall be rounded to the 50th percentile). “Annual Percentage” means the percentage so designated on the signature page hereof. “Annual Performance Period” means, as applicable (i) the period from the Grant Date to December 31, 2017 (the “First Performance Period”), (ii) the period from January 1, 2018 to December 31, 2018 (the “Second Performance Period”), and (iii) the period from January 1, 2019 to December 31, 2019 (the “Third Performance Period”). “Award Percentage” means the following based upon the corresponding Achievement Level: Achievement Level Award Percentage Less than 50th percentile 0% 50th percentile 50% 75th percentile or above 130% If the Achievement Level is above the 50th percentile and below the 75th percentile, the Award Percentage shall be determined by linear interpolation. 1 “Comparison Group” means, for each Performance Period, the companies that are included in the Index as of the first and last day of the Performance Period (except as otherwise set forth in the definition of TSR). “Cumulative Percentage” means the percentage so designated on the signature page hereof. “Cumulative Performance Period” means, as applicable (i) the period from the Grant Date to December 31, 2018, and (ii) the period from the Grant Date to December 31, 2019. “Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1 and ending on December 31, so that, by way of example, Fiscal Year 2017 shall mean the 12-consecutive-month period beginning on January 1, 2017 and ending on December 31, 2017. “Index” means the Russell Microcap Index, as issued by Russell Investments, Inc., or, if such Index is no longer published or the Committee determines that such Index no longer appropriately represents the Company’s peer group (as measured by market capitalization), such other index as the Committee shall determine in its sole discretion. “Performance Period” means the Annual Performance Period and/or the Cumulative Performance Period, as applicable. “Severance Period” shall mean the period following the termination of the Grantee’s employment by the Company during which the Grantee is entitled to continue to receive his or her base compensation pursuant to a written severance agreement. “Target Shares” means the number of Performance Shares so designated on the signature page hereof. “TSR” means total shareholder return as applied to the Company or any company in the Comparison Group, as determined by calculating its stock price appreciation or depreciation from the beginning to the end of the Performance Period, plus dividends and distributions made or declared (assuming such dividends or distributions are reinvested in the common stock of the Company or any company in the Comparison Group) during the Performance Period, expressed as a positive or negative percentage return (adjusted for any changes in capital structure).
